                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MICHAEL W. WALKER                                                            APPELLANT

v.                                  Case No. 4:17-cv-00485

FREDERICK S. WETZEL, III, et al.                                              APPELLEES

                                         JUDGMENT

       Pursuant to the Opinion and Order entered separately today, it his hereby ordered that

appellant Michael Walker’s appeal from the United States Bankruptcy Court for the Eastern

District of Arkansas is dismissed without prejudice.

       So adjudged this 31st day of March, 2019.



                                                       ________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
